Citation Nr: 1233876	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-15 818	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left Achilles tendon injury.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for residuals of a head injury.

5.  Entitlement to service connection for a left foot nerve disability.

6.  Entitlement to service connection for a chronic disability manifested by left foot weakness other than a nerve disability.

7.  Entitlement to service connection for a neurological disability in the left leg including secondary to a low back disability.

8.  Entitlement to service connection for a right foot disability.

9.  Entitlement to service connection for a psychiatric disorder including depression.

10.  Entitlement to service connection for a skin disability of the feet to include cysts and calluses.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to an initial compensable rating for fractures of the second through fourth metatarsals of the right foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In January 2011, the Veteran testified at a video hearing and a transcript of that hearing has been associated with the claims file.


FINDING OF FACT

In August 2012, the Board was notified that the appellant died in July 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2012, the Board was notified that the appellant died in July 2012.  Therefore, as a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
THOMAS D. JONES
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


